Citation Nr: 0400792	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to disability rating in excess of 20 percent for 
residuals of right foot fracture, based on an initial award.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1987 to September 
1991.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, granting service connection 
for residuals of right foot fracture, with an evaluation of 
20 percent, effective August 30, 2000.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  

REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions. 

In September 2000, the veteran filed a claim for service 
connection for right foot fractures with bone graft.  In 
February 2001, the RO provided the veteran a letter with 
information regarding the VCAA as it relates to service 
connection.  Ultimately, the RO granted service connection 
for residuals of right foot fracture, with an evaluation of 
20 percent, effective from August 2000.  In October 2002, the 
veteran filed a notice of disagreement (NOD) with the rating 
assigned.  The RO issued a statement of the case (SOC) in 
December 2002, containing the appropriate VCAA laws and 
regulations.  

On December 22, 2003, the VA General Counsel issued an 
opinion that held that an issue raised in a NOD did not 
require the RO to notify the veteran of the evidentiary 
requirements for the newly raised issue. 

Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.   
VAOPGCPREC   8-2003.

On the basis of this opinion, the Board finds that the 
requirements of VCAA have been satisfied.  

The Board further notes that, during the veteran's recent VA 
medical examination of his right foot disability, to include 
his right ankle, which was conducted in August 2001, the 
examining physician did not have the veteran's medical 
records to review in conjunction with the examination.  The 
veteran's service medical records are on microfiche.  Hard 
(paper) copies of these records should be created.  VA's duty 
to assist includes a current examination and medical opinions 
based on the examination results and review of the record.  
Also, since this case must be remanded, the Board believes 
that an additional, more contemporaneous examination, to 
include the examining physician's review of the entire 
record, should be undertaken prior to an adjudication of the 
veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
91992).  Under the circumstances, the Board believes that the 
veteran should undergo further VA examination in order to 
determine the nature and severity of the service connected 
right foot disability, to include his right ankle, currently 
on appeal.

As a reminder, the Board notes that, where the assignment of 
an initial rating award is at issue, VA must consider all 
evidence of the veteran's disability as is necessary to 
evaluate the severity of the disability from the initial 
grant of service connection to the present, particularly 
since the veteran should be scheduled to undergo another VA 
examination of the right foot and ankle.  It is essential, 
both in the examination and in the evaluation of the 
disability, that each disability be reviewed in relation to 
its history.  See 38 C.F.R. § 4.41.  Where the question for 
consideration is propriety of the initial evaluation assigned 
to the veteran's disability, as is the question in this case, 
evaluation of the medical evidence since the grant of the 
service connection and consideration of the appropriateness 
of "staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for his service 
connected right foot disability, to 
include his right ankle.  After securing 
the necessary release(s), the RO should 
obtain copies of those records, to 
include all previous x-ray reports, that 
are not already in the claims file, and 
have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard.  

3.  Hard (paper) copies of the veteran's 
service medical records presently on 
microfiche are to be obtained and 
associated with the claims folder. 

4.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA orthopedic examination to determine 
the nature and extent of the service 
connected right foot disability, 
including his right ankle.  It is of high 
importance that the veteran's entire 
claims file, to include hard copies of 
the service medical records, be made 
available to, and be reviewed by the 
physician in conjunction with the 
examination in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees with normal ranges provided for 
comparison purposes, and x-rays taken of 
the veteran's right foot and ankle.  The 
examiner should render specific findings 
as to whether there is objective evidence 
of instability, locking, pain on motion, 
weakness, and excess fatigability of the 
right foot and ankle.  Additionally, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  After considering all 
the symptoms attributable to the service 
connected right foot disability, to 
include his right ankle, the examiner 
should provide an assessment of the 
severity of the condition, i.e., the 
extent to which that disability 
interferes with the veteran's disability 
to obtain and retain substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each opinion expressed, 
should be set forth in a written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of "staged ratings."  See 
Fenderson, 12 Vet App. at 126.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


